Title: Dabney Carr to Thomas Jefferson, 24 September 1816
From: Carr, Dabney (1773–1837) (TJ’s nephew)
To: Jefferson, Thomas


          
            My Dear Sir.
            Winchester. Sep 24th 1816
          
          I have hesitated for some time, whether I should write to you, on the subject of this letter. I am sure you will do me the justice to believe that what I shall say is dictated by an anxiety for your repose.
          I have seen in pretty free circulation here, a letter written by you to a Mr Kercheval, on the subject of calling a convention, & discussing the topicks which would probably come before it. I say in free circulation, because it was in the hands   of a printer here—I heard several speak of having seen it, & the idea was, that it was refused to none who asked for it. I got it from Judge Holmes, who having heard of it, had applied to the printer for it. On reading it, & remarking the earnestness with which you deprecate a publication; I remarked to the Judge, that I feared
			 there was some danger, of our printer (who is not over scrupulous) publishing it—he said he would speak to him on the subject—which he did—& told me that the printer observed, that he did not
			 mean to publish it, without leave; but that he had written, or would write (I am not positive which) & try to obtain permission from you. If he has written & you have given leave, my
			 letter
			 comes too late—if you have refused, I do not think he would publish: but perhaps you have not yet decided on the subject; if so, will you pardon me the liberty of advising, that you Should refuse
			 permission. The subjects it which the letter discusses, interest deeply, the minds, of & the feelings, of the people in this quarter—most are for a convention—but some, with limited powers, merely to make amendments; others with full powers to cast the whole government anew—in
			 this state of things, those of the latter opinion, will eagerly catch at the weight of your arguments, & your name—& those on the other side, feeling that weight, will too probably, with
			 an
			 illiberality which so often marks & disgraces political opposition, resort to abuse instead of reasoning. I trust I need not express the perfect conviction I feel; that no wish for additional
			 fame as a writer, would mingle with the motives, which might induce you to consent to a publication—I know well, that of honour, you have enough; & that all you ask of the present generation
			 is,
			 that you may be permitted to close your useful & honorable course, in peace & quiet. But I know that you have long been in the habit of disregarding personal consequences, when the publick
			 good was in View; & I did not know, but that if urged on this ground, you might consent to have the letter published. I confess I am selfish enough (if I may use the word) to prefer your ease
			 & repose, to the chance of benefit from enlightening publick opinion on these subjects—for after all, most men, will be guided as to them by preconceived opinions or prejudices.
          While my pen is in my hand, I will say a word on another subject—I feel a good deal of anxiety about the figure which my father is to make in Mr Wirt’s life of Henry I copied & sent to him, the sketch you drew of his character; since which I have had no letter from him—I would like very much to know the manner in which he will treat it—whether he
			 will insert your picture without alteration, or will change it in any thing. As you reside so much nearer Richmond than I do, I have Supposed it not improbable that you might have some information on these points—if so, & the request be not improper, I should be very glad to hear how these things are—I have myself a high opinion of Mr Wirt’s talents, but this is an untried field—I hope he will not disappoint publick expectation.
          My family are well. With best wishes to your self, & household. believe me truly yrs &C
          D Carr
        